J-A18022-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANTOINE HARRIS                             :
                                               :
                       Appellant               :   No. 918 WDA 2021

       Appeal from the Judgment of Sentence Entered March 12, 2020
            In the Court of Common Pleas of Allegheny County
                Criminal Division at CP-02-CR-0000775-2019


BEFORE: STABILE, J., MURRAY, J., and McLAUGHLIN, J.

MEMORANDUM BY MURRAY, J.:                          FILED: SEPTEMBER 7, 2022

       Antoine Harris (Appellant) appeals from the judgment of sentence

imposed after he entered an open guilty plea to one count each of attempted

homicide, aggravated assault, persons not to possess a firearm, strangulation,

carrying a firearm without a license, terroristic threats, unlawful restraint, and

recklessly endangering another person.1 We affirm.

       The trial court described the facts underlying Appellant’s conviction as

follows:

       On December 9, 2018, at approximately 5:00 p.m., Pittsburgh
       Police responded to … a report of a violent domestic [dispute].
       Upon arrival, officers made contact with the victim [the Victim].
       The [V]ictim told officers that her boyfriend, [Appellant],
       confronted her in the couple’s second-floor bedroom and accused
       her of sleeping with one of his relatives. During the confrontation,
____________________________________________


118 Pa.C.S.A. §§ 901(a), 2702(a)(1), 6105(a)(1), 2718(a)(1), 6106(a)(1),
2706(a)(1), 2902(a), and 2705.
J-A18022-22


     [Appellant] pushed the [V]ictim onto the bed, produced a .45
     caliber semiautomatic handgun from his waistband, pointed it to
     her temple, and stated, “bitch, I’ll kill you.”

     The [V]ictim attempted to grab the firearm from [Appellant’s]
     hand, at which time [Appellant] proceeded to fire one round into
     the bed directly next to the [V]ictim’s head. The [V]ictim again
     attempted to grab the firearm from [Appellant’s] hand, and,
     during the struggle, the magazine fell out of the firearm. Not
     realizing that the magazine had been ejected from the firearm,
     [Appellant] proceeded to pull the trigger two more times in an
     attempt to shoot the [V]ictim. During the struggle, [Appellant]
     also placed his hands around the [V]ictim’s neck, which prevented
     her from being able to breathe.

     At some point during the altercation between [Appellant] and the
     [V]ictim, the [V]ictim’s juvenile daughter entered the residence
     and heard the commotion.         The [V]ictim’s daughter pulled
     [Appellant] off her mother and chased him out of the residence,
     at which time [Appellant] fled the scene on foot.         Officers
     eventually located [Appellant] walking along the side of the road
     a short distance from where the incident had occurred and took
     him into custody.

     During their initial interview of the [V]ictim, officers observed
     lacerations on her hand which were consistent with the type of
     injury one might sustain from coming into contact with a moving
     firearm slide. Officers also observed redness on the [V]ictim’s
     forehead which was consistent with the muzzle of a firearm being
     placed against her temple. The [V]ictim told police that the
     firearm was still on the mattress in the bedroom and that
     [Appellant] had taken the magazine with him when he fled.
     Officers searched the bedroom where the struggle had occurred
     and discovered the firearm lying on the bed with the magazine
     missing. Officers also observed dried blood spots on the bed
     where the incident occurred, as well as on the bedroom window
     blinds.

Trial Court Opinion, 10/13/21, at 2-4.

     On December 16, 2019, Appellant entered the open guilty plea.

Following receipt of a pre-sentence investigation report (PSI), on March 12,


                                    -2-
J-A18022-22


2020, the trial court sentenced Appellant to an aggregate term of 15 - 30

years’ imprisonment, to be followed by a consecutive 5 years’ probation. That

same day, Appellant filed a post-sentence motion. However, because of the

COVID-19 pandemic, the trial court did not deny the post-sentence motion

until July 22, 2021. This timely appeal followed.2

        Appellant raises a single issue on appeal:

        Is the sentence imposed of fifteen to thirty years of incarceration,
        followed by five years of probation, manifestly excessive,
        unreasonable, contrary to the dictates of the Sentencing Code and
        an abuse of the [trial] court’s discretion? Specifically, did the
        [trial] court fail to put adequate reasons on the record for
        imposing this sentence and focus extensively upon the
        seriousness of the offense, and [Appellant’s] criminal history? Is
        the sentence imposed too great a punishment under the
        circumstances of the case?

Appellant’s Brief at 6.

        There is no absolute right to challenge the discretionary aspects of a

sentence on appeal. See Commonwealth v. Hill, 66 A.3d 359, 363 (Pa.

Super. 2013).      Rather, where the appellant has preserved the sentencing

challenge for appellate review by raising it in a post-sentence motion, he must

(1) include in his brief a concise statement of the reasons relied upon for

allowance of appeal with respect to the discretionary aspects of a sentence

pursuant to Pa.R.A.P. 2119(f);3 and (2) show there is a substantial question


____________________________________________


2   Both Appellant and the trial court have complied with Pa.R.A.P. 1925.

3Appellant has included a Rule 2119(f) statement in his brief. See Appellant’s
Brief at 13-19.

                                           -3-
J-A18022-22


that the sentence is not appropriate under the Sentencing Code. Hill, 66 A.3d

at 363-64.

       Appellant asserts the trial court failed to put sufficient reasons on the

record to justify the sentence, placed too much focus on Appellant’s criminal

history and the seriousness of the offense, and states the sentence was “too

great a punishment.”     Appellant’s Brief at 6, 22-31.    Our review discloses

Appellant has waived these claims.

      Appellant filed a timely post-sentence motion for reconsideration of

sentence, but only requested reopening the record so he could further develop

his claim of (a) mitigating factors; and (b) the trial court’s failure to properly

consider the sentencing factors enumerated in 42 Pa.C.S.A. § 9721. See Post-

Sentence Motion, 3/12/20, at 2-3 (unnumbered). This Court has held that an

appellant waives any discretionary aspects of sentence issue not raised in a

post-sentence motion; also, an appellant cannot raise an issue for the first

time on appeal. See Commonwealth v. Bradley, 237 A.3d 1131, 1138-39

(Pa. Super. 2020) (claim trial court sentenced Appellant to de facto life

sentence waived where not specifically raised in post-sentence motion); see

also Pa.R.A.P. 302(a). Moreover, Appellant did not raise these claims in his

court-ordered Rule 1925(b) statement, where he again argued the trial court

should have (a) allowed him to reopen the record to provide additional

evidence of mitigating factors; and (b) properly considered various mitigating

factors. Pa.R.A.P. 1925(b) Statement, 8/24/21, at 3-4. As a result, the trial


                                      -4-
J-A18022-22


court did not address the claims raised in Appellant’s brief in its opinion.

Appellant waived his claims on appeal for this reason as well. See Pa.R.A.P.

1925(b)(4)(vii); see also Commonwealth v. Given, 244 A.3d 508, 510 (Pa.

Super. 2020) (appellant waived all issues on appeal by failing to raise them in

his Rule 1925(b) statement); Commonwealth v. Lord, 719 A.2d 306, 308

(Pa.   1998),   superseded      by    rule   on   other     grounds     as    stated     in

Commonwealth v. Burton, 973 A.2d 428, 431 (Pa. Super. 2009).

       Even if we could address the merits of Appellant’s claims, we would

conclude that his standard-range sentence was neither excessive nor

unreasonable,    and     discern     no   abuse    of     discretion.        See,     e.g.,

Commonwealth v. Moury, 992 A.2d 162, 171 (Pa. Super. 2010) (“where a

sentence is within the standard range of the guidelines, Pennsylvania law

views the sentence as appropriate under the Sentencing Code,” and holding

sentence was not unreasonable where trial court had the benefit of a PSI and

imposed a standard range sentence); Commonwealth v. Raven, 97 A.3d

1244, 1254-55 (Pa. Super. 2014) (defendant’s standard range sentences were

neither   unreasonable    nor   excessive       where   “record    reflects    that    the

[sentencing] court carefully considered all of the evidence presented at the

sentencing hearing.”).

       The record demonstrates the trial court considered the PSI, Appellant’s

allocution, the Victim’s statement, and all other evidence (as well as relevant

statutory factors, see 42 Pa.C.S.A. § 9721(b)), in imposing Appellant’s


                                          -5-
J-A18022-22


sentence. See, e.g., Commonwealth v. Hardy, 939 A.2d 974, 980 (Pa.

Super. 2007) (rejecting defendant’s challenge to discretionary aspects of

sentence and stating sentencing court is not required “to ignore context and

instead review [the] charges in a vacuum, where only the name of the offense

and corresponding standard range sentence is considered.”). Finally, it was

within   the   trial   court’s   discretion   to   impose       Appellant’s    sentences

consecutively. Commonwealth v. Radecki, 180 A.3d 441, 470 (Pa. Super.

2018) (“Pennsylvania law affords the sentencing court discretion to impose its

sentence     concurrently   or   consecutively     to   other     sentences”    (citation

omitted)).

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/7/2022




                                        -6-